     WO

 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
      J & J Sports Productions Incorporated, )     No. CV-17-04056-PHX-SPL
                                             )
 9                                           )
                       Plaintiff,            )     ORDER
10                                           )
      vs.                                    )
11                                           )
                                             )
12    Francisca Angelica Gonzalez Arvizu, )
      et al.,                                )
13                                           )
                                             )
14                     Defendants.           )
                                             )
15
16         Before the Court is Plaintiff’s Motion for Award of Costs and Attorney Fees (the
17   “Motion”). (Doc. 23) The Motion was fully briefed on August 27, 2018. (Docs. 25, 26)
18   Plaintiff’s motion fails to comply with Rule 54.2(c) of the Local Rules of Civil Procedure
19   (“LRCiv”). Rules of Practice of the U.S. District Court for the District of Arizona. LRCiv
20   54.2(c) provides:
21                (c) Content of Memorandum in Support of Motion for
                  Award of Attorneys’ Fees and Related Non-Taxable
22                Expenses. The memorandum of points and authorities in
                  support of a motion for award of attorneys’ fees and related
23                non-taxable expenses shall include a discussion of the
                  following matters with appropriate headings and in the order
24                listed below:
25                       (1) Eligibility. This section must specify the judgment
                  and cite the applicable statutory or contractual authority upon
26                which the movant seeks an award of attorneys’ fees and related
                  non-taxable expenses. This section also must set forth a
27                description of the nature of the case and must identify the
                  claims or defenses as to which the party prevailed and the
28                claims or defenses as to which the party did not prevail.
                  Counsel should cite the relevant legal authority governing the
 1                standard by which the court should determine eligibility.
 2                       (2) Entitlement. This section must discuss the
                  applicable factors deemed relevant in determining whether
 3                attorneys’ fees and related non-taxable expenses should be
                  allowed, with citation(s) to the relevant legal authority. If the
 4                moving party claims entitlement to fees for preparing the
                  motion and memorandum for award of attorneys’ fees and
 5                related non-taxable expenses, such party also must cite the
                  applicable legal authority supporting such specific request.
 6
                         (3) Reasonableness of Requested Award. This section
 7                should discuss, as appropriate, the various factors bearing on
                  the reasonableness of the requested attorneys’ fee award,
 8                including, but not limited to, the following:
 9                (A) The time and labor required of counsel;
10                (B) The novelty and difficulty of the questions presented;
11                (C) The skill requisite to perform the legal service properly;
12                (D) The preclusion of other employment by counsel because of
                  the acceptance of the action;
13
                  (E) The customary fee charged in matters of the type involved;
14
                  (F) Whether the fee contracted between the attorney and the
15                client is fixed or contingent;
16                (G) Any time limitations imposed by the client or the
                  circumstances;
17
                  (H) The amount of money, or the value of the rights, involved,
18                and the results obtained;
19                (I) The experience, reputation and ability of counsel;
20                (J) The “undesirability” of the case;
21                (K) The nature and length of the professional relationship
                  between the attorney and the client;
22
                  (L) Awards in similar actions; and
23
                  (M) Any other matters deemed appropriate under the
24                circumstances.
25
     The Plaintiff has failed to comply with sections (2) and (3) of LRCiv 54.2(c).
26
27
28

                                                 2
 1   Accordingly,
 2         IT IS ORDERED:
 3         That the Motion for Award of Costs and Attorneys’ Fees (Doc. 23) is denied
 4   without prejudice.
 5         Dated this 26th day of February, 2019.
 6
 7
                                                    Honorable Steven P. Logan
 8                                                  United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
